--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

     THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of
September 26, 2007, by and among Carbiz Inc., a corporation organized under the
laws of the province of Ontario, Canada (the “Company”), and the Buyers listed
on Schedule I attached hereto (individually, a “Buyer” or collectively
“Buyers”).

WITNESSETH:

     WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Regulation S (“Regulation S”) and the other rules and regulations promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”), and/or upon such other exemption from the
registration requirements of the 1933 Act as may be available with respect to
any or all of the investments in securities made hereunder;

     WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the Buyer(s),
as provided herein, and the Buyer(s) shall purchase One Million Five Hundred
Thousand Dollars (US$1,500,000) of secured convertible debentures (the
“Convertible Debentures”), in the form attached hereto as Exhibit A, which shall
be convertible into common shares of the Company with no par value (the “Common
Shares”) (as converted, the “Conversion Shares”) for an aggregate purchase price
of US$1,500,000, (the “Purchase Price”) all which shall be released from escrow
on the Closing Date (as defined herein) (the “Closing”) in the respective
amounts set forth opposite each Buyer(s) name on Schedule I (the “Subscription
Amount”), and

     WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a registration rights
agreement substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”); and

     WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a security agreement
substantially in the form attached hereto as Exhibit C (the “Security
Agreement”), pursuant to which the Company has agreed to provide the Buyer a
security interest in Pledged Property (as this term is defined in the Security
Agreement) to secure the Company’s obligations under this Agreement, the
Convertible Debentures and the Security Agreement;

     NOW, THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Agreement, the Company and the Buyer(s) hereby
agree as follows:

  1. PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.

     (a) Purchase of Convertible Debentures. Subject to the satisfaction (or
waiver) of the terms and conditions of this Agreement, each Buyer agrees,
severally and not jointly, to purchase at the Closing and the Company agrees to
sell and issue to each Buyer, severally and not jointly, at the Closing, the
aggregate amount of Convertible Debentures

--------------------------------------------------------------------------------

corresponding with the Subscription Amount set forth opposite each Buyer’s name
on Schedule I hereto. Upon execution hereof by a Buyer, the Buyer shall wire
transfer the Subscription Amount set forth opposite its name on Schedule I in
same-day funds or a check payable to “James G. Dodrill II, P.A. as Escrow Agent
for Carbiz Inc./Trafalgar Capital Investment Fund,” which Subscription Amount
shall be held in escrow. Notwithstanding the foregoing, a Buyer may withdraw his
Subscription Amount and terminate this Agreement as to such Buyer at any time
after the execution hereof and prior to Closing upon the occurrence of an Event
of Default (as such term is defined in the Convertible Debentures).

     (b) Closing Date. The Closing of the purchase and sale of the Convertible
Debentures shall take place at 10:00 a.m. Eastern Standard Time on the date
hereof, subject to notification of satisfaction of the conditions to the Closing
set forth herein and in Sections 6 and 7 below (or such later date as is
mutually agreed to by the Company and the Buyer(s)) (the “Closing Date”). The
Closing shall occur on the Closing Date at the offices of James G. Dodrill II,
P.A., 5800 Hamilton Way, Boca Raton, FL 33496 (or such other place as is
mutually agreed to by the Company and the Buyer(s)).

     (c) Escrow Arrangements; Form of Payment. Upon execution hereof by Buyer(s)
and pending the Closing, the Subscription Amount for the Closing shall be
deposited in a non-interest bearing escrow account with James G. Dodrill II,
P.A., as escrow agent (the “Escrow Agent”),. Subject to the satisfaction of the
terms and conditions of this Agreement, on the Closing Date, (i) the Escrow
Agent shall deliver to the Company such aggregate proceeds for the Convertible
Debentures to be issued and sold to such Buyer(s), minus the fees and expenses
as set forth herein which shall be paid directly from the gross proceeds held in
escrow, at the Closing by wire transfer of immediately available funds, and (ii)
the Company shall deliver to each Buyer, Convertible Debentures which such
Buyer(s) is purchasing on the Closing Date in amounts indicated opposite such
Buyer’s name on Schedule I, duly executed on behalf of the Company.

     (d) “Closing Date Exchange Rate” means, as to the Closing Date, the Euro to
US dollar spot exchange rate as quoted in the London edition of the Financial
Times on the Closing Date.

     (e) “Repayment Exchange Rate” means in relation to each date of a
Conversion Notice or date of a Redemption Notice, the Euro to US dollar spot
exchange rate as quoted in the London edition of the Financial Times on such
date.

     (f) If on the date of any notice of conversion (a “Conversion Notice”) or
notice of redemption (a “Redemption Notice”), the Repayment Exchange Rate is
less than the Closing Date Exchange Rate for such Convertible Debenture, then
the number of Conversion Shares to be issued shall be increased by the same
percentage as results from dividing the Closing Date Exchange Rate by the
relevant Repayment Exchange Rate. By way of example, if the number of Conversion
Shares to be issued in respect of a particular Conversion Notice or Redemption
Notice would, but for this Clause 1(f), be 1,000 and if the Closing Date
Exchange Rate is 1.80 and the relevant Repayment Exchange Rate is 1.75, then
1,029 Conversion Shares will be issued in relation to that Conversion Notice or
Redemption Notice, as the case may be.

2

--------------------------------------------------------------------------------

     (g) If on the date of repayment of principal and accrued interest (a
“Repayment Date”) or any date of repayment of interest only (an “Interest
Repayment Date”), the Cash Payment Date Exchange Rate, as defined below, is less
than the Closing Date Exchange Rate, then the amount of cash required to satisfy
the amounts due at such time shall be increased by the same percentage as
results from dividing the Closing Date Exchange Rate by the relevant Cash
Payment Date Exchange Rate. “Cash Payment Date Exchange Rate” means in relation
to each Repayment Date or Interest Repayment Date, the Euro to US dollar spot
exchange rate as quoted in the London edition of the Financial Times on such
date. By way of example, if the amount of cash required to repay all amounts due
on such date would, but for this Clause 1(g), be US$1,000 and if the Closing
Date Exchange Rate is 1.80 and the relevant Repayment Date Exchange Rate is 1.75
then the amount of cash required to repay all amounts due on such date will be
US$1,028.57.

  2. BUYER’S REPRESENTATIONS AND WARRANTIES.

     Each Buyer represents and warrants, severally and not jointly, that:

     (a) Investment Purposes. Each Buyer is acquiring the Convertible Debentures
and the Warrants (as defined herein) and, upon conversion of Convertible
Debentures and exercise of the Warrants (as defined herein), the Buyer will
acquire the Conversion Shares and Common Shares underlying the Warrants (the
“Warrant Shares”), respectively, then issuable, for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act, applicable state securities laws and applicable
Canadian securities laws; provided, however, that by making the representations
herein, such Buyer reserves the right to dispose of all or any part of the
Conversion Shares or Warrant Shares at any time in accordance with or pursuant
to an effective registration statement covering such Conversion Shares or
Warrant Shares or an available exemption under the 1933 Act, including, without
limitation, Regulation S promulgated under the 1933 Act (“Regulation S”) after
delivering an opinion of counsel in a form reasonably acceptable to the Company
that such disposition is exempt from registration under applicable United States
federal and state securities laws and applicable Canadian securities laws.
Nothing contained herein shall be deemed a representation or warranty by such
Buyer to hold the Conversion Shares for any period of time. Such Buyer is
acquiring the Convertible Debentures, the Warrants, the Conversion Shares and
the Warrant Shares hereunder in the ordinary course of its business. Such Buyer
does not have any agreement or understanding, directly or indirectly, with any
person to distribute any of the Convertible Debentures, the Conversion Shares,
the Warrants or the Warrant Shares in violation of United States federal or
state securities laws or applicable Canadian or provincial securities laws.

     (b) Outside the United States and Not a U.S. Person. Each Buyer is located
outside the “United States,” as such term is defined in Regulation S, and is not
a “U.S. person,” as such term is defined in Regulation S (a “U.S. Person”) , and
is not purchasing the Convertible Debentures or the Warrants by or on behalf a
person inside the United States or a U.S. Person. The purchase of the
Convertible Debenture and the Warrants was conducted in an “offshore
transaction,” as such term is defined in Regulation S.

3

--------------------------------------------------------------------------------

     (c) Reliance on Exemptions. Each Buyer understands that the Convertible
Debentures and the Warrants are being offered and sold to it in reliance on
specific exemptions or exclusions from the registration requirements of United
States federal and state securities laws and applicable Canadian securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire such securities.

     (d) Information. Each Buyer and its advisors (and his or, its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision regarding its purchase of the Convertible
Debentures, the Warrants, the Conversion Shares and the Warrant Shares, which
have been requested by such Buyer. Each Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management. Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below. Each Buyer
understands that its investment in the Convertible Debentures, the Warrants, the
Conversion Shares and the Warrant Shares involves a high degree of risk. Each
Buyer is in a position regarding the Company, which, based upon its economic
bargaining power, enabled and enables such Buyer to obtain information from the
Company in order to evaluate the merits and risks of this investment. Each Buyer
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of such
securities.

     (e) No Governmental Review. Each Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Convertible
Debentures, the Warrants, the Conversion Shares or the Warrant Shares or the
fairness or suitability of the investment in such securities, nor have such
authorities passed upon or endorsed the merits of the offering of such
securities.

     (f) Transfer or Resale. Each Buyer understands that: (i) the Convertible
Debentures, the Warrants, the Conversion Shares and the Warrant Shares have not
been registered under the 1933 Act or any applicable state securities laws, and
may not be offered for sale, sold, pledged, assigned or otherwise transferred
unless (A) subsequently registered thereunder, or (B) such Buyer shall have
delivered to the Company an opinion of counsel in a form reasonably acceptable
to the Company to the effect that such securities to be sold, assigned, pledged
or otherwise transferred may be sold, assigned or transferred pursuant to an
exemption from such registration requirements. The Company reserves the right to
place stop transfer instructions against the shares and certificates for the
Convertible Debentures, the Warrants, the Conversion Shares and the Warrant
Shares.

     (g) Legends. Each Buyer understands that the certificates or other
instruments representing the Convertible Debentures, the Warrants, the
Conversion Shares and the Warrant Shares and all certificates issued in
substitution thereof and in exchange therefor shall bear restrictive legends in
substantially the following forms (and a stop transfer order may

4

--------------------------------------------------------------------------------

be placed against transfer of such share certificates), until such time as it is
no longer required under applicable securities laws:

THE SECURITIES REPRESENTED HEREBY [AND THE SECURITIES ISSUABLE UPON
CONVERSION/EXERCISE HEREOF] HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS SUCH SECURITIES ARE REGISTERED UNDER THE
1933 ACT AND APPLICABLE STATE SECURITIES LAWS OR SUCH SECURITIES ARE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES LAW AND THE
COMPANY WILL BE PROVIDED WITH OPINION OF COUNSEL IN A FORM REASONABLY ACCEPTABLE
TO THE COMPANY OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM
THAT SUCH EXEMPTIONS ARE AVAILABLE.

 

 

 

WITHOUT COMPLIANCE WITH ALL APPLICABLE CANADIAN SECURITIES LEGISLATION, THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE TRADED IN CANADA OR TO OR FOR THE BENEFIT OF A
CANADIAN RESIDENT UNTIL [FOUR MONTHS AND ONE DAY AFTER ISSUANCE].

The legends set forth above shall be removed and the Company within two (2)
business days shall issue a certificate without such legend to the holder of the
Conversion Shares upon which it is stamped, if, unless the legend is otherwise
required by state securities laws, (i) in connection with a sale transaction,
provided the Conversion Shares are registered under the 1933 Act and applicable
state securities laws or (ii) in connection with a sale transaction, after such
holder provides the Company with an opinion of counsel, which opinion shall be
in form, substance and scope customary for opinions of counsel in comparable
transactions and reasonably acceptable to the Company, to the effect that a
public sale, assignment or transfer of the Conversion Shares may be made without
registration under the 1933 Act.

     (h) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

5

--------------------------------------------------------------------------------

     (i) Receipt of Documents. Each Buyer and his or its counsel has received
and read in their entirety: (i) this Agreement and each representation, warranty
and covenant set forth herein, the Security Agreement, the Registration Rights
Agreement and the Irrevocable Transfer Agent Instructions (as defined herein),
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s publicly available information on the SEC’s website and (iv) answers
to all questions each Buyer submitted to the Company regarding an investment in
the Company; and each Buyer has relied on the information contained therein and
any other publicly available information regarding the Company and has not been
furnished any other documents, literature, memorandum or prospectus.

     (j) Due Formation of Corporate and Other Buyers. If the Buyer(s) is a
corporation, trust, partnership or other entity that is not an individual
person, it has been formed and validly exists and has not been organized for the
specific purpose of purchasing the Convertible Debentures and is not prohibited
from doing so.

     (k) No Legal Advice From the Company. Each Buyer acknowledges, that it had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with his or its own legal counsel and investment and tax
advisors. Each Buyer is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

     (l) Foreign Private Issuer Status. The Buyer understands and acknowledges
that the Company (i) is not obligated to remain a “foreign issuer” within the
meaning of Regulation S, (ii) may not, at the time the Convertible Debentures,
the Warrants, the Conversion Shares or the Warrant Shares are resold by it or at
any other time, be a foreign issuer, and (iii) may engage in one or more
transactions which could cause the Company not to be a foreign issuer.
Notwithstanding the foregoing, the Company agrees that it will not purposefully
engage in any action or transaction which would cause the Company to cease being
a foreign issuer until after the SEC declares the Registration Statement
effective.

  3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

     The Company represents and warrants as of the date hereof to each of the
Buyers that:

     (a) Organization and Qualification. The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries taken as a whole.

6

--------------------------------------------------------------------------------

     (b) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Security Agreement, the
Irrevocable Transfer Agent Instructions and any related agreements, and to issue
the Convertible Debentures and the Conversion Shares in accordance with the
terms hereof and thereof, (ii) the execution and delivery of this Agreement, the
Security Agreement, the Irrevocable Transfer Agent Instructions and any related
agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Convertible Debentures, the Conversion Shares and the reservation for
issuance and the issuance of the Conversion Shares issuable upon conversion or
exercise thereof, have been duly authorized by the Company’s Board of Directors
and no further consent or authorization is required by the Company, its Board of
Directors or its shareholders, (iii) this Agreement, the Security Agreement, the
Irrevocable Transfer Agent Instructions and any related agreements have been
duly executed and delivered by the Company, (iv) this Agreement, the Security
Agreement, the Irrevocable Transfer Agent Instructions and any related
agreements constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies. The authorized officer of the Company executing this Agreement, the
Security Agreement, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions and any related agreements knows of no reason why the Company
cannot file the registration statement as required under the Registration Rights
Agreement or perform any of the Company’s other obligations under such
documents.

     (c) Capitalization. The authorized capital stock of the Company consists of
an unlimited number of Common Shares and an unlimited number of preferred shares
of the Company (the “Preferred Shares”). As of the date hereof, the Company has
64,684,904 Common Shares and no Preferred Shares issued and outstanding. All of
such outstanding shares have been validly issued and are fully paid and
nonassessable. No Common Shares are subject to preemptive rights or any other
similar rights or, to the knowledge of the Company, any liens or encumbrances.
As of the date of this Agreement and except as set forth on Schedule 3(c) to
this Agreement and pursuant to the prior convertible debenture transaction
between the Company and the Buyer, (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (ii) there are no outstanding debt
securities (other than the “Senior Debt”) and (iii) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except pursuant
to the Registration Rights Agreement) and (iv) other than has been disclosed to
Buyer(s), there are no outstanding registration statements and there are no
outstanding comment letters from the SEC or any other regulatory agency. Except
as may exist in the prior convertible debenture transaction between the Company
and the Buyer, there are no securities or instruments containing anti-dilution
or similar provisions that will be triggered by

7

--------------------------------------------------------------------------------

the issuance of the Convertible Debentures as described in this Agreement. The
Company has furnished to the Buyer true and correct copies of the Company’s
Articles of Incorporation, as amended and as in effect on the date hereof (the
“Articles of Incorporation”), and the Company’s By-laws, as in effect on the
date hereof (the “By-laws”), and the terms of all securities convertible into or
exercisable for Common Shares and the material rights of the holders thereof in
respect thereto other than stock options issued to employees and consultants.

     (d) Issuance of Securities. The Convertible Debentures are duly authorized
and, upon issuance in accordance with the terms hereof, shall be duly issued,
fully paid and nonassessable, are free from all taxes, liens and charges with
respect to the issue thereof. The Conversion Shares issuable upon conversion of
the Convertible Debentures have been duly authorized and reserved for issuance.
Upon conversion of the Convertible Debentures in accordance with the terms
thereof, the Conversion Shares will be duly issued, fully paid and
nonassessable.

     (e) No Conflicts. The execution, delivery and performance of this
Agreement, the Security Agreement, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions by the Company and the consummation by
the Company of the transactions contemplated hereby will not (i) result in a
violation of the Articles of Incorporation or the By-laws or (ii), to the best
knowledge of the Company, conflict with or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and the rules and regulations of The National
Association of Securities Dealers Inc.’s OTC Bulletin Board on which the Common
Shares are quoted) applicable to the Company or any of its subsidiaries or by
which any property or asset of the Company or any of its subsidiaries is bound
or affected. To the best knowledge of the Company, neither the Company nor its
subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or By-laws or their organizational charter or by-laws,
respectively, or, except as set forth on Schedule 3(e), any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
subsidiaries. The business of the Company and its subsidiaries is not being
conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity. Except as specifically
contemplated by this Agreement and as required under the 1933 Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the Registration
Rights Agreement in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof, except for any required post-Closing notice filings
under applicable United States federal or state securities laws, if any.

     (f) SEC Documents: Financial Statements. Since September 1, 2006 the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC under of the Securities Exchange Act of
1934, as amended (the “1934

8

--------------------------------------------------------------------------------

Act”) (all of the foregoing filed prior to the date hereof or amended after the
date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein, being
hereinafter referred to as the “SEC Documents”). The Company has delivered to
the Buyers or their representatives, or made available through the SEC’s website
at http://www.sec.gov, true and complete copies of the SEC Documents. As of
their respective dates, the financial statements of the Company disclosed in the
SEC Documents (the “Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with U.S. generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such Financial Statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and, fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Buyer which is not included in the SEC Documents, including, without
limitation, information referred to in this Agreement, contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

     (g) [reserved]

     (h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Shares or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would (i) have a material adverse effect on the
transactions contemplated hereby (ii) adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein,
or (iii) except as expressly disclosed in the SEC Documents, have a material
adverse effect on the business, operations, properties, financial condition or
results of operations of the Company and its subsidiaries taken as a whole.

     (i) Acknowledgment Regarding Buyer’s Purchase of the Convertible
Debentures. The Company acknowledges and agrees that the Buyer(s) is acting
solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereby. The Company further
acknowledges that the Buyer(s) is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to this Agreement and
the transactions contemplated hereby and any advice given by the Buyer(s) or any
of their respective representatives or agents in connection with this Agreement
and the transactions contemplated hereby is merely incidental to such Buyer’s
purchase of the Convertible Debentures or the Conversion Shares. The Company
further represents to the Buyer that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.

9

--------------------------------------------------------------------------------

     (j) Foreign Private Issuer; Directed Selling Efforts. The Company is a
“foreign private issuer,” as such term is defined in Rule 405 under the 1933
Act, with no “substantial U.S. market interest,” as such term is defined in
Regulation S, in the Convertible Debentures, the Warrants, the Conversion Shares
or the Warrant Shares. None of the Company, any of its affiliates, or any person
acting on its or their behalf has engaged in any "directed selling efforts," as
such term is defined in Rule 902 of Regulation S. The Company, its affiliates
and any person acting on its or their behalf have complied and will comply with
the offering restrictions requirements of Regulation S. The Company has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Convertible Debentures, the Warrants, the Conversion Shares
or the Warrant Shares.

     (k) Employee Relations. Neither the Company nor any of its subsidiaries is
involved in any labor dispute nor, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened. None of the Company’s or its
subsidiaries’ employees is a member of a union relating to his or her employment
by the Company or its subsidiaries as the case may be.

     (l) Intellectual Property Rights. The Company and its subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. The Company and its subsidiaries do not have any knowledge of any
infringement by the Company or its subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, and, to the knowledge of the Company, there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or its subsidiaries regarding trademark, trade
name, patents, patent rights, invention, copyright, license, service names,
service marks, service mark registrations, trade secret or other infringement;
and the Company and its subsidiaries are unaware of any facts or circumstances
which might give rise to any of the foregoing.

     (m) Environmental Laws. The Company and its subsidiaries are (i) in
compliance in all material respects with any applicable foreign, federal, state
and local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii), to the best knowledge of the
Company, are in compliance with all terms and conditions of any such permit,
license or approval.

     n) Title. Any real property and facilities held under lease by the Company
and its subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made of such property and buildings by the Company and its subsidiaries.

10

--------------------------------------------------------------------------------

     (o) Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged. Neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its subsidiaries, taken as a whole.

     (p) Regulatory Permits. The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

     (q) Internal Accounting Controls. The Company and each of its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
U.S. generally accepted accounting principles and to maintain asset
accountability, and (iii) the recorded amounts for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

     (r) No Material Adverse Breaches, etc. Neither the Company nor any of its
subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is reasonably expected in the future to have a
material adverse effect on the business, properties, operations, financial
condition or results of operations of the Company or its subsidiaries. Neither
the Company nor any of its subsidiaries is in breach of any contract or
agreement which breach, in the judgment of the Company’s officers, has or is
reasonably expected to have a material adverse effect on the business,
properties, operations, financial condition or results of operations of the
Company or its subsidiaries.

     (s) Tax Status. The Company and each of its subsidiaries (i) has made and
filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company and each of its subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes), and (ii) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

11

--------------------------------------------------------------------------------

     (t) Certain Transactions. Except for arm’s length transactions pursuant to
which the Company makes payments in the ordinary course of business upon terms
no less favorable than the Company could obtain from third parties and other
than the grant of stock options disclosed in the SEC Documents, none of the
officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

     (u) Fees and Rights of First Refusal. The Company is not obligated to offer
the securities offered hereunder on a right of first refusal basis or otherwise
to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties.

     (v) Exempt Offering. The offer and sale of the Convertible Debentures, the
Warrants, the Conversion Shares and the Warrant Shares in the manner
contemplated by this Agreement will be exempt or excluded from the registration
requirements of the 1933 Act.

     (w) Investment Company. The Company is not, and will not be as a result of
the issuance of the Convertible Debentures, the Warrants, the Conversion Shares
or the Warrant Shares, an “investment company,” as such term is defined in the
United States Investment Company Act of 1940, as amended.

  4. COVENANTS.

     (a) Best Efforts. Each party shall use its best efforts to timely satisfy
each of the conditions to be satisfied by it as provided in Sections 6 and 7 of
this Agreement.

     (b) Reporting Status. Until the earlier of (i) the date as of which the
Buyer(s) may sell all of the Conversion Shares, without restriction pursuant to
Rule 144(k) promulgated under the 1933 Act (or successor thereto), or (ii) the
date on which (A) the Buyer(s) shall have sold all the Conversion Shares and (B)
none of the Convertible Debentures are outstanding (the “Registration Period”),
the Company shall file in a timely manner all reports required to be filed with
the SEC pursuant to the 1934 Act and the regulations of the SEC thereunder, the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act, even if the 1934 Act or the rules and regulations thereunder
would otherwise permit such termination, and the Company shall maintain its
listing on the Over-The-Counter Bulletin Board (the “OTCBB”) or any other U.S.
national securities exchange.

     (c) Use of Proceeds. The Company will use the proceeds from the sale of the
Convertible Debentures for the purpose of financing acquisitions.

     (d) Reservation of Shares. The Company shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of Common Shares as shall be necessary to effect the
issuance of the Conversion Shares. If at

12

--------------------------------------------------------------------------------

any time the Company does not have available such Common Shares as shall from
time to time be sufficient to effect the conversion of all of the Conversion
Shares of the Company, the Company shall call and hold a special meeting of the
shareholders within thirty (30) days of such occurrence, for the sole purpose of
increasing the number of shares authorized. The Company’s management shall
recommend to the shareholders to vote in favor of increasing the number of
Common Shares authorized. Management shall also vote all of its shares in favor
of increasing the number of authorized Common Shares.

     (e) Fees and Expenses.

     (i) Each of the Company and the Buyer(s) shall pay all costs and expenses
incurred by such party in connection with the negotiation, investigation,
preparation, execution and delivery of this Agreement, the Irrevocable Transfer
Agent Instructions and the Security Agreement. The Company shall pay the Buyer a
commitment fee of seven percent (7%) of the Purchase Price, which shall be paid
directly from the proceeds of the Closing.

     (ii) The Company has agreed to pay a structuring fee to Buyer of Seven
Thousand Five Hundred Dollars (US$7,500), which shall be paid directly from the
proceeds of the Closing.

     (iii) [reserved]

     (iv) The Company shall pay to the Buyer a facility commitment fee equal to
two percent (2%) of the Purchase Price which shall be paid directly from the
proceeds of the Closing.

     (v) The Company shall issue to the Buyer a warrant to purchase five hundred
thousand (500,000) Common Shares for a period of three (3) years at an exercise
price equal to one cent ($0.01) (the “Warrant 1”). The Company shall also issue
to the Buyer a warrant to purchase five hundred thousand (500,000) Common Shares
for a period of three (3) years at an exercise price equal to ten cents ($0.10)
(the “Warrant 2”). The Company shall also issue to the Buyer a warrant to
purchase five hundred thousand (500,000) Common Shares for a period of three (3)
years at an exercise price equal to fifteen cents ($0.15) (the “Warrant 3”). The
Company shall also issue to the Buyer a warrant to purchase five hundred
thousand (500,000) Common Shares for a period of three (3) years at an exercise
price equal to twenty cents ($0.20) (the “Warrant 4”). Collectively Warrant 1,
Warrant 2, Warrant 3 and Warrant 4 shall be referred to as the “Warrants,” which
shall be in the forms attached hereto as Exhibit D). The Warrants shall be
exercised on a cash basis provided that the Company is not in default under the
Convertible Debentures and the Warrant Shares are subject to an effective
registration statement or are capable of being freely transferred within the
United States by Buyer pursuant to Regulation S.

      (f) Corporate Existence. So long as any of the Convertible Debentures
remain outstanding, the Company shall not directly or indirectly consummate any
merger,

13

--------------------------------------------------------------------------------

reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets or any similar transaction or related
transactions (each such transaction, an “Organizational Change”) unless, prior
to the consummation of an Organizational Change, the Company obtains the written
consent of each Buyer. In any such case, the Company will make appropriate
provision with respect to such holders’ rights and interests to ensure that the
provisions of this Section 4(f) will thereafter be applicable to the Convertible
Debentures.

     (g) Transactions With Affiliates. So long as any Convertible Debentures are
outstanding, the Company shall not, and shall cause each of its subsidiaries not
to, enter into, amend, modify or supplement, or permit any subsidiary to enter
into, amend, modify or supplement any agreement, transaction, commitment, or
arrangement with any of its or any subsidiary’s officers, directors, persons who
were officers or directors at any time during the previous two (2) years,
shareholders who beneficially own five percent (5%) or more of the Common
Shares, or Affiliates (as defined below) or with any individual related by
blood, marriage, or adoption to any such individual or with any entity in which
any such entity or individual owns a five percent (5%) or more beneficial
interest (each a “Related Party”), except for (a) customary employment
arrangements and benefit programs on reasonable terms, (b) any investment in an
Affiliate of the Company, (c) any agreement, transaction, commitment, or
arrangement on an arms-length basis on terms no less favorable than terms which
would have been obtainable from a person other than such Related Party, (d) any
agreement, transaction, commitment, or arrangement which is approved by a
majority of the disinterested directors of the Company (for purposes hereof, any
director who is also an officer of the Company or any subsidiary of the Company
shall not be a disinterested director with respect to any such agreement,
transaction, commitment, or arrangement). “Affiliate” for purposes hereof means,
with respect to any person or entity, another person or entity that, directly or
indirectly, (i) has a ten percent (10%) or more equity interest in that person
or entity, (ii) has ten percent (10%) or more common ownership with that person
or entity, (iii) controls that person or entity, or (iv) shares common control
with that person or entity. “Control” or “controls” for purposes hereof means
that a person or entity has the power, direct or indirect, to conduct or govern
the policies of another person or entity.

     (h) Transfer Agent. The Company covenants and agrees that, in the event
that the Company’s agency relationship with its transfer agent should be
terminated for any reason prior to a date which is two (2) years after the
Closing Date, the Company shall immediately appoint a new transfer agent and
shall require that the new transfer agent execute and agree to be bound by the
terms of the Irrevocable Transfer Agent Instructions.

     (i) Restriction on “Short” Position. Neither the Buyer nor any of its
affiliates have an open short position in the Common Shares, and the Buyer
agrees that it shall not, and that it will cause its affiliates not to, engage
in any short sales with respect to the Common Shares as long as any Convertible
Debentures shall remain outstanding.

     (j) Restriction on Issuance of the Capital Stock. So long as any
Convertible Debentures are outstanding, the Company shall not, other than in
connection with the Senior Debt, without the prior written consent of the
Buyer(s), (i) issue or sell shares of Common Shares or Preferred Shares without
consideration or for a consideration per share less than the bid price of the
Common Shares determined immediately prior to its issuance, (ii) issue any
Preferred

14

--------------------------------------------------------------------------------

Shares, warrant, option, right, contract, call, or other security instrument
granting the holder thereof, the right to acquire Common Shares without
consideration or for a consideration less than such Common Shares’ bid price
value determined immediately prior to its issuance, (iii) enter into any
security instrument granting the holder a security interest in any and all
assets of the Company, or (iv) file any registration statement on Form S-8
related to anything other than shares underlying an employee benefit plan that
has been or will be granted or awarded to employees and/or directors of the
Company and its subsidiaries.

  5. TRANSFER AGENT INSTRUCTIONS.

The Company shall enter into irrevocable transfer agent instructions in
substantially the form attached hereto as Exhibit E (the “Irrevocable Transfer
Agent Instructions”) and shall pay the law offices of James G. Dodrill II, P.A.
a cash fee of Fifty Dollars ($50) for every occasion they act pursuant to the
Irrevocable Transfer Agent Instructions.

  6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

     The obligation of the Company hereunder to issue and sell the Convertible
Debentures to the Buyer(s) at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

     (a) Each Buyer shall have executed this Agreement, the Registration Rights
Agreement, the Security Agreement and the Irrevocable Transfer Agent
Instructions and delivered the same to the Company.

     (b) The Buyer(s) shall have delivered to the Escrow Agent the Purchase
Price for Convertible Debentures in the respective amounts as set forth next to
each Buyer as outlined on Schedule I attached hereto and the Escrow Agent shall
have delivered the net proceeds to the Company by wire transfer of immediately
available U.S. funds pursuant to the wire instructions provided by the Company.

     (c) The representations and warranties of the Buyer(s) set forth in Section
2 hereof shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the
Buyer(s) shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer(s) at or prior to the Closing
Date.

     (d) The Company shall have permitted and the Buyer shall have filed a form
UCC-1 with regard to the Pledged Property as detailed in the Security Agreement
dated the date hereof and provided proof of such filing to the Buyer(s).

  7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

15

--------------------------------------------------------------------------------

     The obligation of the Buyer(s) hereunder to purchase the Convertible
Debentures at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions:

     (a) The Company shall have executed this Agreement, the Registration Rights
Agreement, the Security Agreement, the Convertible Debenture and the Irrevocable
Transfer Agent Instructions and delivered the same to the Buyer(s).

     (b) The trading in the Common Shares on the OTCBB shall not have been
suspended for any reason.

     (c) The representations and warranties of the Company set forth in Section
3 hereof shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date. If requested by the Buyer, the Buyer shall have received a certificate,
executed by the President of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
the Buyer including, without limitation, an update as of the Closing Date
regarding the representation contained in Section 3(c) above.

     (d) The Company shall have executed and delivered to the Buyer(s) the
Convertible Debentures in the respective amounts set forth opposite each
Buyer(s) name on Schedule I attached hereto.

     (e) The Buyer(s) shall have received an opinion of counsel from Troutman
Sanders LLP, counsel to the Company in a form satisfactory to the Buyer(s) with
such counsel opining that the offer and sale of the Convertible Debentures and
the Warrants and the issuance of the Conversion Shares and the Warrant Shares
does not require registration under the 1933 Act.

     (f) The Company shall have provided to the Buyer(s) a certificate of good
standing from the jurisdiction in which the Company is incorporated.

    (g) As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Shares, solely for the purpose of effecting the
conversion of the Convertible Debentures, shares of Common Shares to effect the
conversion of all of the Convertible Debentures then outstanding.

     (h) The Company shall have permitted the Buyer to file a Form UCC-1 or such
other forms as may be required to perfect the Buyer’s interest in the Pledged
Property as such terms are defined and detailed in the Security Agreement dated
the date hereof and provided proof of such filing to the Buyer(s).

16

--------------------------------------------------------------------------------

     (i) The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to the Buyer, shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.

     (j) The Company shall have provided to the Buyer an acknowledgement, to the
satisfaction of the Buyer, from the Company’s independent certified public
accountants as to its ability to provide all consents required in order to file
the Registration Statement in connection with this transaction.

     (k) The Buyer shall have to Buyer’s satisfaction completed its due
diligence.

     (l) The Company shall have received the approval of the holder of its
Senior Debt to enter this Agreement and the documents ancillary hereto.

  8. INDEMNIFICATION.

     (a) In consideration of the Buyer’s execution and delivery of this
Agreement and acquiring the Convertible Debentures and the Conversion Shares
hereunder, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Buyer(s) and each other holder of the Convertible Debentures and the Conversion
Shares, and all of their officers, directors, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Buyer Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Buyer Indemnitee is a party to the action for
which indemnification hereunder is sought), and including reasonable attorneys’
fees and disbursements (the “Indemnified Liabilities”), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Convertible Debentures, the Security Agreement or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in this Agreement, the Convertible Debentures, the Security Agreement or any
other certificate, instrument or document contemplated hereby, or (c) any cause
of action, suit or claim brought or made against such Buyer Indemnitee and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the Buyer Indemnities (other than a cause of
action, suit or claim brought or made against a Buyer Indemnitee by such Buyer
Indemnitee’s owners, investors or affiliates), (d) any transaction financed or
to be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Convertible Debentures or (e) the status of the Buyer or
holder of the Convertible Debentures the Conversion Shares, as a Buyer of
Convertible Debentures in the Company. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.

17

--------------------------------------------------------------------------------

     (b) In consideration of the Company’s execution and delivery of this
Agreement, and in addition to all of the Buyer’s other obligations under this
Agreement, the Buyer shall defend, protect, indemnify and hold harmless the
Company and all of its officers, directors, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Company Indemnitees”) from
and against any and all Indemnified Liabilities incurred by the Indemnitees or
any of them as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Buyer(s) in this Agreement, instrument or document contemplated hereby or
thereby executed by the Buyer(s), (b) any breach of any covenant, agreement or
obligation of the Buyer(s) contained in this Agreement, the Security Agreement
or any other certificate, instrument or document contemplated hereby or thereby
executed by the Buyer(s), or (c) any cause of action, suit or claim brought or
made against such Company Indemnitee based on material misrepresentations or due
to a material breach and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement, the Security Agreement
or any other instrument, document or agreement executed pursuant hereto by any
of the Company Indemnities. To the extent that the foregoing undertaking by each
Buyer may be unenforceable for any reason, each Buyer shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.

     (c) Promptly after receipt by a Buyer Indemnitee or a Company Indemnitee,
as the case may be (the “Indemnified Party”), of notice of the commencement of
any cause of action, suit or claim brought or made against such Indemnified
Party for which such Indemnity Party is entitled to indemnification under this
Section 8, such Indemnified Party shall, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Party. In any such proceeding, any
Indemnified Party may retain its own counsel, but, except as provided in the
following sentence, the fees and expenses of that counsel will be at the expense
of that Indemnified Party, unless (i) the indemnifying party and the Indemnified
Party, as applicable, shall have mutually agreed to the retention of that
counsel, (ii) the indemnifying party does not assume the defense of such
proceeding in a timely manner or (iii) in the reasonable opinion of counsel
retained by the indemnifying party, the representation by such counsel for the
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Party and any
other party represented by such counsel in such proceeding. The Company shall
pay reasonable fees for not more than one separate legal counsel for the
Buyer(s). The Indemnified Party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Party which relates to such
action or Claim. The indemnifying party shall keep the Indemnified Party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent; provided, however, that the indemnifying party shall not unreasonably
withhold, delay or condition its consent. No indemnifying party shall, without
the prior written consent of the Indemnified Party, consent to entry of any
judgment or enter into any settlement or other compromise with

18

--------------------------------------------------------------------------------

respect to any pending or threatened action or claim in respect of which
indemnification or contribution may be or has been sought hereunder (whether or
not the Indemnified Party is an actual or potential party to such action or
claim) which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnified
Party with respect to all third parties, firms or corporations relating to the
matter for which indemnification has been made. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of any liability to
the Indemnified Party under this Section 8, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.

  9. GOVERNING LAW: MISCELLANEOUS.

     (a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Florida without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard in Broward County, Florida and expressly consent to
the jurisdiction and venue of the State Court sitting in Broward County, Florida
and the United States District Court for the Southern District of Florida for
the adjudication of any civil action asserted pursuant to this paragraph.

     (b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.

     (c) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

     (d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

     (e) Entire Agreement, Amendments. This Agreement supersedes all other prior
oral or written agreements between the Buyer(s), the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein,
and this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.

     (f) Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will

19

--------------------------------------------------------------------------------

be deemed to have been delivered (i) upon receipt, when delivered personally;
(ii) upon confirmation of receipt, when sent by facsimile; (iii) three (3) days
after being sent by U.S. certified mail, return receipt requested, or (iv) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:

If to the Company, to: Carbiz Inc.   7405 North Tamiami Trail   Sarasota, FL
34243   Attn: Mr. Carl Ritter, CEO   Telephone: (800) 547-2277   Facsimile:
(941) 308-2718     With a copy to: Shumaker, Loop & Kendrick, LLP   101 E.
Kennedy Blvd., Suite 2800   Tampa, Florida 33602   Attn: Mr. Michael H. Robbins,
Esq.   Telephone:  (813) 227-2230   Facsimile:  (813) 229-1660

     If to the Buyer(s), to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I. Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.

     (g) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.
Neither the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto provided that the Company may assign its rights hereunder as security for
the Senior Debt.

     (h) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

     (i) Survival. The representations and warranties of the Company and the
Buyer(s) contained in Sections 2 and 3, the agreements and covenants set forth
in Sections 4, 5 and 9, and the indemnification provisions set forth in Section
8, shall survive the Closing for a period of two (2) years following the date on
which the Convertible Debentures are converted in full. The Buyer(s) shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.

     (j) Publicity. The Company and the Buyer(s) shall have the right to
approve, before issuance any press release or any other public statement with
respect to the transactions contemplated hereby made by any party; provided,
however, that the Company shall be entitled, without the prior approval of the
Buyer(s), to issue any press release or other public disclosure with respect to
such transactions required under applicable securities or other laws or
regulations (the Company shall use its best efforts to consult the Buyer(s) in
connection with any such press

20

--------------------------------------------------------------------------------

release or other public disclosure prior to its release and Buyer(s) shall be
provided with a copy thereof upon release thereof).

     (k) Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

     (l) No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

21

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company and the Buyer(s) have caused this
Securities Purchase Agreement to be duly executed as of the date first written
above.

  COMPANY:   CARBIZ INC.         By:     Name:     Title:           BUYER:  
TRAFALGAR CAPITAL SPECIALIZED   INVESTMENT FUND, LUXEMBOURG   By: Trafalgar
Capital Sarl   Its: General Partner         By:     Name: Andrew Garai   Title:
Chairman of the Board

22

--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF BUYERS

        Address/Facsimile Amount of Name   Signature   Number of Buyer
Subscription         8-10 Rue Mathias Hardt   Trafalgar Capital Specialized By:
Trafalgar Capital Sarl   BP 3023 $ 1,500,000 Investment Fund, Luxembourg Its:
General Partner   L-1030 Luxembourg           Facsimile:          
011-44-207-405-0161     By:     and     Name: Andrew Garai   001-786-323-1651  
  Its: Chairman of the Board      

Buyer’s Counsel:

James G. Dodrill II, P.A.
5800 Hamilton Way
Boca Raton, FL 33496
Telephone: (561) 862-0529
Facsimile: (561) 892-7787

23

--------------------------------------------------------------------------------